Title: To George Washington from Landon Carter, 29 November 1796
From: Carter, Landon
To: Washington, George


                        
                            My Dear Sir 
                            Cleve 29. Novr 1796
                        
                        Your Queries are very apt ones, and I regret my inabillity to answer some of
                            them so satisfactorily as I could wish, and you might reasonably expect: Arising from my
                            whole life being recluse, & the early part wrapt in
                            contemplation.
                        Altho I wrote in 1794, I had only began the practice in the year my publication
                            alluded to, supposing myself fixed with a Person capable of conducting the business: It was
                            to his skill I owed the success of that experiment. That Person, a Scotchman, could not make
                            the Slaves exert themselves to moderate Labor; so that my whole number, under him, were
                            competent only to a small concern: He required wages that nothing less than that whole could
                            pay, and the experiment ceased for some years. Each one that succeeded him had still his
                            failing; and added to that, were unfit for abstract execution; so that I was forced to
                            suffer them to jog on in the old way.
                        
                        I had such conviction, that I was willing, under a spirited agent still to
                            embark my all; and my anxiety for such an one led me thro a quick rotation: But my
                            ignorance of mankind has repeatedly missguided my Choice. In the year I wrote, and under an
                            equally bungling succession, I often ventured considerably; and the Issue has, each time
                            that I tryed, confirmed my Theory as far as related to the ensuing Crop: Even the Pease I
                            gathered served to pay me for the Labor bestowed upon that preparation for small grain;
                            leaving it a Nett Crop.
                        Harrassed thus by frequent disappointment, I resolved to strike out another
                            Plan: And chosing out two of the most confidential of my Slaves, I fixed
                            them off with a small Farm under some pecuniary influence. This Scheme has operated
                                during one Crop; and tho the full vigor of industry has not been put
                            forth owing to all around being idle under an indifferent overseer; yet the venture does not
                            set so much at stake, and a continuance, bound as they are to follow my directions, will
                            serve to exemplify in the effect on the soil.
                        Altho the Narative, given above, does not afford the expected information, in
                            answer to your four first queries; yet I hope it will serve to wave them, without shaking
                            your confidence in the Theory. I will flatter myself too, that the Philanthropic eagerness
                            to communicate a supposed good, will not devote me to that oblivion, to which the vain
                            speculatist is so properly consigned. The experience of every Country man, tho he has been
                            hitherto unconscious of the end, will proove the good I advocate to be more than imaginary.
                            Every man who has planted Pease in the small household way, will tell you of the amends of
                            the Land: I will adduce one among the many informants who have reported those effects to me,
                            as an instance to from some farther argument upon.
                        
                        A Person who has spent a Long Life in the service of a wealthy Man, &
                            is looked up to with a kind of veneration by the sons, may well be admitted for
                            authenticity. This Gent. informs me that he once cleared a field, in the
                            middle of which was so poor a Glade, that he deemed it unfit to produce any Crop: Not willing
                            to leave it in a rude state, and to avoid slovenly appearance, he resolved to plant it in
                            Pease. He continued the Crop for ten successive years; and at the end of
                            that took off a valuable one of Tobacco.
                        
                        Some Persons suppose that this extraordinary effect is brought about by the
                            falling of the vine upon the Land: But I think so very small quantity of vegitable matter,
                            can scarcely be supposed that competent an agent; without imparting to it
                            the magical effects of the Talisman. The closer fermentation be confined,
                            the greater proportion of the volatile matter of vegitable food may be expected: Therefore
                            that which it is known to undergo in the animal stomach, produces the most efficient manure.
                            The fallen vine lies the most possible, open to the Sun and air; the
                            fermentation is the slowest, continuing the whole time in which it decays; the time of
                            evaporation which is during clear weather bears a great proportion to the
                            rain that falls; it may be then concluded that a very small quantity of the emitted matter
                            sinks into the Earth: If therefore the vine falling upon the Land, does
                            work the end obtained from the Pease Crop, it must operate in a manner
                            resembling the Royal touch for the cure of the King’s Evil. Should it be contended that The
                            vine protects the Land in the winter, I will join issue there with full
                            conviction; but I, judging that bad  will prefer
                            another kind of Covering, which will be found to have the advantage, for being a closer one.
                            I will carry my Vine into my Farm yard—it is excellent food for Cattle, and will render me a
                            better manure. I will place, in the room of that vine, a growth of grain spread close over,
                            to shelter it from Cold & heats alternate operations: By this husbandry the Land is
                            still employed, & still improoving.
                        I will divide the Topic, to arise from your queries, into
                            various Letters; with a view to avoid tediousness, as well as to induce a longer
                            intermission in your part of the Correspondence: Being aware of your present,
                            intricate, avocations, I wish to give you as few occasions to bestow your attentions on me as
                            possible: The Letters I shall now write you, containing the connecting
                            train, will lie by you, to be taken up in your hours of relaxattion: you
                            will at some future day honor the author of them with your notice, when your
                            convenience will better suit with your indulgence.
                            In the mean time I hope you will consider me. Your faithfull well wisher and most respectfull
                            Hmble servt
                        
                            Landon Carter
                            
                        
                    